DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction of Groups of Invention: 
Applicant's election with traverse of Group I (claims 1-14) in the reply filed on 07/27/2022 is acknowledged.  The traversal is on the ground(s) that Examiner's assertion that Sanz-Leon establishes a Special Technical Feature (STF) of claim 1 is incorrect.  Applicant submits that the requirement of claim 1 of using a first estimate of a location of an epileptogenic zone in the brain network is not supported by the cited portion of Sanz-Leon, which does not disclose using the estimate of a location of an epileptogenic zone. Also, Applicant submits that the relied-upon portion of Sanz-Leon is from a portion of the Sanz-Leon paper entitled “Future Work,” tacitly acknowledging that the Sanz-Leon paper has not enabled one of ordinary skill in the art in any manner regarding such “Future Work.” Applicant submits that the requirement of claim 1 that relates to predicting or storing a location of a propagation zone in the brain network based on the first estimate of the location of the epileptogenic zone is similarly necessarily absent from the relied-upon “Future Work” portion of Sanz-Leon, which only provides a vague statement as to the “influence of conduction speeds and their impact on the stability of the collective dynamics.” Applicant submits that this is insufficient to establish the requirements of the particular STF of claim 1, which requires using a first estimate of a location of an epileptogenic zone, which does not appear to be supported by the relied-upon portions of Sanz-Leon. 
This is not found persuasive. Each of the above grounds for traversal is addressed individually below. First, in response to the argument that using a first estimate of a location of an epileptogenic zone in the brain network is not supported by Sanz-Leon, Examiner respectfully submits that one of the parameters of the population model is the location of the epileptogenic zone, and thus provides a teaching for a first estimate of a location of an epileptogenic zone in the brain network. Furthermore, the restriction requirement cited “a biophysically realistic neural mass,” which has a purpose to “(i) capture experimentally observed global phenomena (i.e., spatiotemporal cortical activity, electric or indirect measurements from fMRI) in a general theoretical model of anatomical brain networks; (ii) provide a framework to easily identify, when possible, the physiological mechanisms underlying the model dynamics (assumptions about connectivity, effect of stimulation, or the coupling of the neural activity and biophysical measurements)” (Sanz-Leon: pg. 387). Regarding the argument that the relied-upon portion of Sanz-Leon is from the portion entitled “Future Work,” this argument is not persuasive because the concepts are still disclosed in the prior art reference and thus are eligible for use as prior art. Moreover, the “Future Work” portion of this document cites several additional prior art references, further indicating that this information is readily available and could be known to one of ordinary skill in the art. Finally, regarding the argument that predicting or storing a location of a propagation zone in the brain network is also absent from Sanz-Leon, Examiner respectfully submits that the “resulting simulated data” cited by Examiner is being used to represent the claimed simulation. In addition, the conduction speeds of the model’s parameters and their impact are being used to teach the propagation zone in the model. This is supported by: “Cv is the propagation speed through the structural paths of level v. Note that Cv can be a scalar, a vector, or a matrix defining the conduction speed for every connection” (Sanz-Leon: pg. 388). Thus, the conduction speed is a measure of the propagation speed. In addition to this cited portion, Sanz-Leon also teaches “node-to-node propagation” (Sanz-Leon: pg. 386) and “improved biophysical realism, particularly in regard to spatial and thus, via finite propagation speed effects, temporal relationships between distinct regions of the brain with their subsequent influence upon dynamic properties” (Sanz-Leon: pg. 386). 
Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group of invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Restriction of Species: 
Applicant’s election of species 1 (claim 5) in the reply filed on 07/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement with respect to the species restriction, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Status of Claims
	Claims 1-17 and 19-21 were previously pending in the application. 
	As of the response filed 07/27/2022, claims 9-10 are withdrawn as being drawn to a nonelected species and claims 15-17 and 19-21 are withdrawn as being drawn to a nonelected group of invention. 
	Accordingly, claims 1-8 and 11-14 are currently under examination. 

Claim Objections
Claim 1 objected to because of the following informalities: 
Claim 1 recites “receiving a structural skeleton model of a mammalian brain,” in line 3. However, the preamble of claim 1 also recites “a mammalian brain.” Examiner respectfully suggests amending the limitation in line 3 to instead recite “the mammalian brain” to show whether this is referring to the same mammalian brain that was previously introduced. Appropriate correction is required.

Claim 5 is objected to because of the following informalities: 
Claim 5 recites “and assigning parameter values indicating a lower than the first degree of excitability to nodes coupled to nodes of the epileptogenic zone” in lines 4-5. Examiner respectfully submits that this limitation is not clear grammatically, and respectfully suggests amending the limitation to instead recite “and assigning parameter values indicating a lower value than the first degree of excitability to nodes coupled to nodes of the epileptogenic zone.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "if the simulated propagation zone of the second estimate differs from an observed propagation zone" in lines 2-3. However, claim 2 recites “if the simulated propagation zone of the first estimate differs from an observed propagation zone.” Claim 3 depends from claim 2. Accordingly, there is insufficient antecedent basis for this limitation in the claim, as it is not presently clear whether “an observed propagation zone” as recited in claim 3 refers to the same “observed propagation zone” as introduced in claim 2, or if this is a new/separate observed propagation zone. As currently claimed and disclosed, one of ordinary skill in the art would not be apprised of the metes and bounds of what the claim requires or excludes because it is indeterminate what “an observed propagation zone” in claim 3 is intended to refer to. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutchings et al. (Hutchings F, Han CE, Keller SS, Weber B, Taylor PN, et al. (2015) Predicting Surgery Targets in Temporal Lobe Epilepsy through Structural Connectome Based Simulations. PLOS Computational Biology 11(12), hereinafter “Hutchings”). 

	Regarding claim 1, Hutchings discloses models for predicting surgery targets in patients with temporal lobe epilepsy, which can help to identify region of seizure initiation, and further discloses: 
	A method for estimating a location of an epileptogenic zone ("model successfully identifies regions known to be involved in TLE" Hutchings: pg. 2; "predicted areas for surgery removal" Hutchings: pg. 12) of a mammalian brain ("surgical removal of brain tissue" Hutchings: pg. 2), the method including the following steps: 
a) receiving a structural skeleton model of a mammalian brain ("modelling a disorder such as epilepsy ideally requires a large scale model of the brain" Hutchings: pg. 2), wherein the structural skeleton model comprises a plurality of nodes ("structurally distinct regions abstracted to single nodes" Hutchings: pg. 2) and is based on non-invasive neuroimaging data ("connections between these discrete regions mapped through imaging techniques such as DW-MRI" Hutchings: pg. 2) and wherein connectivity information of the brain between different nodes is extracted ("structurally distinct regions abstracted to single nodes and the connections between these discrete regions mapped through imaging techniques such as DW-MRI" Hutchings: pg. 2) from the non-invasive neuroimaging data ("DW-MRI acquired patient specific connectivity networks" Hutchings: pg. 3); 
b) providing a coupled brain network model ("brain can be modelled as a network" Hutchings: pg. 2) by populating each node of the structural skeleton model with a neural population model ("neural mass models—simulated populations of connected neurons—have been used to produce or explore models of epileptogenesis" Hutchings: pg. 3), wherein the neural population model corresponding to a node is coupled to further neural population models corresponding to further nodes ("structurally distinct regions abstracted to single nodes and the connections between these discrete regions mapped through imaging techniques" Hutchings: pg. 2) according to the connectivity information ("network models to investigate the spread and likelihood of seizures dependent on connectivity" Hutchings: pg. 3); 
c) providing a first estimate of the location of the epileptogenic zone ("model examines where the initial escaping nodes are situated in the brain" Hutchings: pg. 3) in the brain network model ("Using such simplified brain networks, seizure initiation and spreading can be modelled using connectivity specific to individual patients" Hutchings: pg. 2), the first estimate of the location including at least one of the plurality of nodes ("escape locations are concentrated on the left hemisphere of the brain and predominantly in the temporal (temporal pole) or in subcortical (amygdala, putamen, thalamus) areas" Hutchings: pg. 4); 
d) predicting a location of a propagation zone ("frontal regions frequently involved in seizure propagation" Hutchings: pg. 10) in the brain network model based on the first estimate of the location of the epileptogenic zone ("a greater number of incoming connections puts hubs at greater risk of receiving input from a seizing area, and it follows that they would also propagate the abnormal activity to a large number of regions they connect to" Hutchings: pg. 10) by at least one simulation of the coupled brain network model ("observed the results of simulations of regions of interest (ROI), or ‘node’, activity over time" Hutchings: pg. 3; "Fig 7 shows nodes and connections imaged in pseudo-3D space averaged over all subjects, and indicates how this is then used to generate simulations of activity for each node" Hutchings: pg. 14). 

	Regarding claim 11, Hutchings discloses: 
	The method according to claim 1, as described above. 
	Hutchings further discloses: 
	wherein the propagation zone prediction ("a greater number of incoming connections puts hubs at greater risk of receiving input from a seizing area, and it follows that they would also propagate the abnormal activity to a large number of regions they connect to" Hutchings: pg. 10) includes a prediction of electric activity data ("large scale model of the brain, with realistic connections through which the activity can spread" Hutchings: pg. 2; "higher propensity for seizures in patients and the spatial origin of seizure activity in the ipsilateral temporal lobe" Hutchings: pg. 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchings as applied to claim 1 above, and further in view of Crevecoeur et al. (US 2012/0232376 A1, hereinafter "Crevecoeur").

Regarding claim 2, Hutchings discloses: 
The method according to claim 1, as described above. 
Hutchings is not relied on for teaching: 
wherein a second estimate of the epileptogenic zone replaces the first estimate of the location of the epileptogenic zone, if the simulated propagation zone of the first estimate differs from an observed propagation zone.
However, in a similar invention in the same field of endeavor, Crevecoeur teaches methods for "accurate determination of the location of neural or cardial sources …, e.g. as input for surgery or for performing diagnostics based thereon" (Crevecoeur: [0003]) and further teaches: 
wherein a second estimate of the epileptogenic zone replaces the first estimate of the location of the epileptogenic zone ("repeatedly estimating the property of the neural or cardial source may comprise using the new estimate of the property of the neural or cardial source for repeatedly estimating" Crevecoeur: [0003]; "Repeatedly estimating the property of the neural or cardial source may comprise using the new estimate of the property of the neural or cardial source for iteratively, e.g. repeatedly, estimating" Crevecoeur: [0003]), if the simulated propagation zone of the first estimate differs from an observed propagation zone ("a new estimated position is estimated for the neural or cardial source, and the selection and determination step are repeated using updated estimated property and optionally also updated estimated conductivity values" Crevecoeur: [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model for predicting surgery targets for epilepsy disclosed by Hutchings, by including the method for estimating the location of a neural source of electrical activity as taught by Crevecoeur. One of ordinary skill in the art would have been motivated to make this modification because "good, e.g. enhanced, spatial resolution can be obtained for biomedical imaging techniques" (Crevecoeur: [0003]). "Good spatial resolution is of importance for example when these results are used for pre-surgical evaluation of a patient suffering from neurological disorders, such as for example patients suffering from epilepsy" (Crevecoeur: [0002]). Regarding the performance of updated or iterative estimation of epileptogenic zones, one of ordinary skill in the art would have been motivated to make this modification because "through iteration updated, i.e. more accurate, conductivity values can be obtained and can consequently be used" (Crevecoeur: [0020]). 

Regarding claim 3, Hutchings discloses: 
The method according to claim 2, as described above. 
Hutchings is not relied on for teaching: 
wherein further estimates of the epileptogenic zone replace the second estimate, if the simulated propagation zone of the second estimate differs from an observed propagation zone.
However, in a similar invention in the same field of endeavor, Crevecoeur teaches methods for "accurate determination of the location of neural or cardial sources …, e.g. as input for surgery or for performing diagnostics based thereon" (Crevecoeur: [0003]) and further teaches: 
wherein further estimates of the epileptogenic zone replace the second estimate ("repeatedly estimating the property of the neural or cardial source" Crevecoeur: [0003]), if the simulated propagation zone of the second estimate differs from an observed propagation zone ("steps may be repeated until a sufficiently accurate agreement between the modeled and measured measurement channel results is obtained" Crevecoeur: [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model for predicting surgery targets for epilepsy disclosed by Hutchings, by including the method for estimating the location of a neural source of electrical activity as taught by Crevecoeur. One of ordinary skill in the art would have been motivated to make this modification because "good, e.g. enhanced, spatial resolution can be obtained for biomedical imaging techniques" (Crevecoeur: [0003]). "Good spatial resolution is of importance for example when these results are used for pre-surgical evaluation of a patient suffering from neurological disorders, such as for example patients suffering from epilepsy" (Crevecoeur: [0002]). Regarding the performance of updated or iterative estimation of epileptogenic zones, one of ordinary skill in the art would have been motivated to make this modification because "through iteration updated, i.e. more accurate, conductivity values can be obtained and can consequently be used" (Crevecoeur: [0020]). 

Regarding claim 4, Hutchings discloses: 
The method according to claim 1, as described above. 
While Hutchings certainly discloses iteratively refining the models for predicting epileptic regions, Hutchings is not presently relied on for teaching: 
wherein the steps of providing an estimate of an epileptogenic zone and predicting a propagation zone are iteratively repeated, wherein the location of the epileptogenic zone is changed and/or wherein parameters of the neural population model are changed.
However, in a similar invention in the same field of endeavor, Crevecoeur teaches methods for "accurate determination of the location of neural or cardial sources …, e.g. as input for surgery or for performing diagnostics based thereon" (Crevecoeur: [0003]) and further teaches: 
wherein the steps of providing an estimate of an epileptogenic zone and predicting a propagation zone are iteratively repeated ("system may comprise a controller for using the selection means and the calculation means for iteratively, e.g. repeatedly, estimating the property of the neural or cardial source" Crevecoeur: [0003]; "estimating a property may comprise estimating a location of the single neural or cardial source or estimating the locations of multiple neural or cardial sources" Crevecoeur: [0003]), wherein the location of the epileptogenic zone is changed and/or wherein parameters of the neural population model are changed ("a new estimated position is estimated for the neural or cardial source, and the selection and determination step are repeated using updated estimated property and optionally also updated estimated conductivity values" Crevecoeur: [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model for predicting surgery targets for epilepsy disclosed by Hutchings, by including the method for estimating the location of a neural source of electrical activity as taught by Crevecoeur. One of ordinary skill in the art would have been motivated to make this modification because "good, e.g. enhanced, spatial resolution can be obtained for biomedical imaging techniques" (Crevecoeur: [0003]). "Good spatial resolution is of importance for example when these results are used for pre-surgical evaluation of a patient suffering from neurological disorders, such as for example patients suffering from epilepsy" (Crevecoeur: [0002]). Regarding the performance of updated or iterative estimation of epileptogenic zones, one of ordinary skill in the art would have been motivated to make this modification because "through iteration updated, i.e. more accurate, conductivity values can be obtained and can consequently be used" (Crevecoeur: [0020]). 

Claims 5-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchings as applied to claim 1 above, and further in view of Proix et al. (Proix, Timothée et al. “Permittivity coupling across brain regions determines seizure recruitment in partial epilepsy.” The Journal of neuroscience : the official journal of the Society for Neuroscience vol. 34,45 (2014): 15009-21, hereinafter "Proix").

Regarding claim 5, Hutchings discloses: 
The method according to claim 1, as described above. 
Hutchings is not relied on for teaching: 
wherein the neural population model includes a parameter representing an excitability of the population model and assigning parameter values indicating a first degree of excitability to the at least one of the plurality of nodes of the epileptogenic zone, and assigning parameter values indicating a lower than the first degree of excitability to nodes coupled to nodes of the epileptogenic zone.
However, in a similar invention in the same field of endeavor, Proix teaches criteria to “evaluate the degree of epileptogenicity of brain regions” (Proix: pg. 15009) and “a set of indices quantifying the degree of epileptogenicity and predict conditions, under which seizures propagate to nonepileptogenic brain regions, explaining the responses to intracerebral electric stimulation in epileptogenic and nonepileptogenic areas” (Proix: pg. 15009), and further teaches: 
wherein the neural population model includes a parameter representing an excitability of the population model ("excitability parameter" Proix: pg. 15012) and assigning parameter values ("according to the value of the excitability parameter x0,i, the reduced model can thus be epileptogenic or not" Proix: pg. 15012) indicating a first degree of excitability to the at least one of the plurality of nodes of the epileptogenic zone ("excitability x0,1 of the first Epileptor" Proix: pg. 15014), and assigning parameter values indicating a lower than the first degree of excitability ("different values of excitability (x0,1  x0,2)" Proix: pg. 15014) to nodes coupled to nodes of the epileptogenic zone ("excitability x0,2 of the second Epileptor" Proix: pg. 15014).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model for predicting surgery targets for epilepsy disclosed by Hutchings, by including the criteria for evaluating the degree of epileptogenicity of brain regions as taught by Proix. One of ordinary skill in the art would have been motivated to make this modification because "identification of the EZ is crucial for candidates for neurosurgery and requires unambiguous criteria that evaluate the degree of epileptogenicity of brain regions" (Proix: pg. 15009). These "analyses provide a set of indices quantifying the degree of epileptogenicity and predict conditions, under which seizures propagate to nonepileptogenic brain regions, explaining the responses to intracerebral electric stimulation in epileptogenic and nonepileptogenic areas" (Proix: pg. 15009), and further "provide guidance in the presurgical evaluation of epileptogenicity based on electrographic signatures in intracerebral electroencephalogram" (Proix: pg. 15009). 

Regarding claim 6, Hutchings discloses: 
The method according to claim 5, as described above. 
Hutchings is not relied on for teaching: 
wherein a spatial distribution of the parameter values indicating the degree of excitability throughout the brain network model is based on a distance of a node from the epileptogenic zone.
However, in a similar invention in the same field of endeavor, Proix teaches criteria to “evaluate the degree of epileptogenicity of brain regions” (Proix: pg. 15009) and “a set of indices quantifying the degree of epileptogenicity and predict conditions, under which seizures propagate to nonepileptogenic brain regions, explaining the responses to intracerebral electric stimulation in epileptogenic and nonepileptogenic areas” (Proix: pg. 15009), and further teaches: 
wherein a spatial distribution of the parameter values indicating the degree of excitability ("excitability parameter" Proix: pg. 15012) throughout the brain network model is based on a distance of a node from the epileptogenic zone ("ability of stimulation to trigger a seizure depends upon the strength of the threshold separating ictal and nonictal state. The strength is quantified by the distance to the separatrix" Proix: pg. 15019; "when brain regions are coupled through permittivity, the distance to the separatrix together with the coupling strength are the main determinants of stimulation effects" Proix: pg. 15019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model for predicting surgery targets for epilepsy disclosed by Hutchings, by including the criteria for evaluating the degree of epileptogenicity of brain regions as taught by Proix. One of ordinary skill in the art would have been motivated to make this modification because "identification of the EZ is crucial for candidates for neurosurgery and requires unambiguous criteria that evaluate the degree of epileptogenicity of brain regions" (Proix: pg. 15009). These "analyses provide a set of indices quantifying the degree of epileptogenicity and predict conditions, under which seizures propagate to nonepileptogenic brain regions, explaining the responses to intracerebral electric stimulation in epileptogenic and nonepileptogenic areas" (Proix: pg. 15009), and further "provide guidance in the presurgical evaluation of epileptogenicity based on electrographic signatures in intracerebral electroencephalogram" (Proix: pg. 15009). 

Regarding claim 14, Hutchings discloses: 
The method according to claim 1, as described above. 
Hutchings is not relied on for teaching: 
wherein a coupling between the at least one node of the epileptogenic zone and a node coupled to the at least one node is changed in a simulation and the thereby changed brain network model is used for predicting an alternative propagation zone.
However, in a similar invention in the same field of endeavor, Proix teaches criteria to “evaluate the degree of epileptogenicity of brain regions” (Proix: pg. 15009) and “a set of indices quantifying the degree of epileptogenicity and predict conditions, under which seizures propagate to nonepileptogenic brain regions, explaining the responses to intracerebral electric stimulation in epileptogenic and nonepileptogenic areas” (Proix: pg. 15009), and further teaches: 
wherein a coupling ("mathematical framework of coupled neural populations" Proix: pg. 15009) between the at least one node of the epileptogenic zone and a node coupled to the at least one node ("permittive coupling between Epileptors" Proix: pg. 15011) is changed in a simulation ("systematically varied the parameters for the coupling strength K and the degree of excitability x0,i in the case of two Epileptors with i {1, 2} and simulated their coordinated dynamics" Proix: pg. 15013) and the thereby changed brain network model is used for predicting an alternative propagation zone ("explored systematically the activity displayed by the second Epileptor for different values of the coupling strength K, excitability x0,1 of the first Epileptor and excitability x0,2 of the second Epileptor" Proix: pg. 15013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model for predicting surgery targets for epilepsy disclosed by Hutchings, by including the criteria for evaluating the degree of epileptogenicity of brain regions as taught by Proix. One of ordinary skill in the art would have been motivated to make this modification because "identification of the EZ is crucial for candidates for neurosurgery and requires unambiguous criteria that evaluate the degree of epileptogenicity of brain regions" (Proix: pg. 15009). These "analyses provide a set of indices quantifying the degree of epileptogenicity and predict conditions, under which seizures propagate to nonepileptogenic brain regions, explaining the responses to intracerebral electric stimulation in epileptogenic and nonepileptogenic areas" (Proix: pg. 15009), and further "provide guidance in the presurgical evaluation of epileptogenicity based on electrographic signatures in intracerebral electroencephalogram" (Proix: pg. 15009). 

Claims 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchings as applied to claim 1 above, and further in view of Sanz-Leon et al. (Paula Sanz-Leon, Stuart A. Knock, Andreas Spiegler, Viktor K. Jirsa, Mathematical framework for large-scale brain network modeling in The Virtual Brain, NeuroImage, Volume 111, 2015, Pages 385-430, hereinafter "Sanz-Leon").

Regarding claim 7, Hutchings discloses: 
The method according to claim 1, as described above. 
Hutchings is not relied on for teaching: 
wherein the coupled brain network model includes a representation of a structural anomaly, preferably an MRI lesion, in at least one node.
However, in a similar invention in the same field of endeavor, Sanz-Leon teaches “a mathematical framework of the computational model at the core of the tool The Virtual Brain (TVB), designed to simulate collective whole brain dynamics by virtualizing brain structure and functional, allowing simultaneous outputs of a large number of experimental modalities” (Sanz-Leon: pg. 387), and further teaches: 
wherein the coupled brain network model includes a representation of a structural anomaly ("anomalies introduced can be identified and removed automatically" Sanz-Leon: pg. 419), preferably an MRI lesion ("realistic cortical surface as extracted from MRI data is required" Sanz-Leon: pg. 390; "representation of the cortical surface, that is, the triangular mesh obtained via surface extraction methods applied to the subject's structural MRI" Sanz-Leon: pg. 414), in at least one node.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model for predicting surgery targets for epilepsy disclosed by Hutchings, by including the mathematical framework for large-scale brain network modeling as taught by Sanz-Leon. One of ordinary skill in the art would have been motivated to make this modification because of the benefit of "improved biophysical realism, particularly in regard to spatial and thus, via finite propagation speed effects, temporal relationships between distinct regions of the brain with their subsequent influence upon dynamic properties; the second being the provision of a more direct and detailed comparison with experimental data via EEG and MEG forward solutions, which require realistic geometry of cortical sources for accurate evaluation" (Sanz-Leon: pg. 386). Furthermore, the "numerical implementations of model-based approaches can be integrated with forward models of biophysical measurement processes. Such integration enables the generation of simulated data, corresponding to the different neuroimaging modalities currently used in clinical neuroscience" (Sanz-Leon: pg. 385). 

Regarding claim 8, Hutchings discloses: 
The method according to claim 7, as described above. 
Hutchings is not relied on for teaching: 
wherein the neural population model includes a parameter indicating a degree of the structural anomaly.
However, in a similar invention in the same field of endeavor, Sanz-Leon teaches “a mathematical framework of the computational model at the core of the tool The Virtual Brain (TVB), designed to simulate collective whole brain dynamics by virtualizing brain structure and functional, allowing simultaneous outputs of a large number of experimental modalities” (Sanz-Leon: pg. 387), and further teaches: 
wherein the neural population model includes a parameter ("brain regions exhibiting high temporal correlations computed from fMRI recordings" Sanz-Leon: pg. 412) indicating a degree of the structural anomaly ("capture experimentally observed global phenomena (i.e., spatiotemporal cortical activity, electric or indirect measurements from fMRI)" Sanz-Leon: pg. 387).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model for predicting surgery targets for epilepsy disclosed by Hutchings, by including the mathematical framework for large-scale brain network modeling as taught by Sanz-Leon. One of ordinary skill in the art would have been motivated to make this modification because of the benefit of "improved biophysical realism, particularly in regard to spatial and thus, via finite propagation speed effects, temporal relationships between distinct regions of the brain with their subsequent influence upon dynamic properties; the second being the provision of a more direct and detailed comparison with experimental data via EEG and MEG forward solutions, which require realistic geometry of cortical sources for accurate evaluation" (Sanz-Leon: pg. 386). Furthermore, the "numerical implementations of model-based approaches can be integrated with forward models of biophysical measurement processes. Such integration enables the generation of simulated data, corresponding to the different neuroimaging modalities currently used in clinical neuroscience" (Sanz-Leon: pg. 385). 

Regarding claim 12, Hutchings discloses: 
The method according to claim 1, as described above. 
Hutchings is not relied on for teaching: 
wherein the method includes a forward model for mapping brain data to electroencephalogram data, and data representing the propagation zone is fed to the forward model.
However, in a similar invention in the same field of endeavor, Sanz-Leon teaches “a mathematical framework of the computational model at the core of the tool The Virtual Brain (TVB), designed to simulate collective whole brain dynamics by virtualizing brain structure and functional, allowing simultaneous outputs of a large number of experimental modalities” (Sanz-Leon: pg. 387), and further teaches:
wherein the method includes a forward model ("model-based approaches can be integrated with forward models of biophysical measurement processes" Sanz-Leon: pg. 385) for mapping brain data to electroencephalogram data ("summary of the forward models implemented for mapping simulated neural activity (EEG, MEG, sterotactic electroencephalogram (sEEG), fMRI)" Sanz-Leon: pg. 385), and data representing the propagation zone is fed to the forward model ("improved biophysical realism, particularly in regard to spatial and thus, via finite propagation speed effects, temporal relationships between distinct regions of the brain with their subsequent influence upon dynamic properties" Sanz-Leon: pg. 386).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model for predicting surgery targets for epilepsy disclosed by Hutchings, by including the mathematical framework for large-scale brain network modeling as taught by Sanz-Leon. One of ordinary skill in the art would have been motivated to make this modification because of the benefit of "improved biophysical realism, particularly in regard to spatial and thus, via finite propagation speed effects, temporal relationships between distinct regions of the brain with their subsequent influence upon dynamic properties; the second being the provision of a more direct and detailed comparison with experimental data via EEG and MEG forward solutions, which require realistic geometry of cortical sources for accurate evaluation" (Sanz-Leon: pg. 386). Furthermore, the "numerical implementations of model-based approaches can be integrated with forward models of biophysical measurement processes. Such integration enables the generation of simulated data, corresponding to the different neuroimaging modalities currently used in clinical neuroscience" (Sanz-Leon: pg. 385). 

Regarding claim 13, Hutchings discloses: 
The method according to claim 1, as described above. 
Hutchings is not relied on for teaching: 
wherein a location for implanting stereotactic electrodes in the mammalian brain is based on an epileptogenic zone estimation.
However, in a similar invention in the same field of endeavor, Sanz-Leon teaches “a mathematical framework of the computational model at the core of the tool The Virtual Brain (TVB), designed to simulate collective whole brain dynamics by virtualizing brain structure and functional, allowing simultaneous outputs of a large number of experimental modalities” (Sanz-Leon: pg. 387), and further teaches:
wherein a location for implanting stereotactic electrodes in the mammalian brain ("depth electrodes and subdural grid electrodes, respectively, are used to record the electrical activity directly from the brain" Sanz-Leon: pg. 415) is based on an epileptogenic zone estimation ("positive and negative sensitivity implies that coherent neural activity from distinct, but nearby, parts of the cortex can, at least partly, destructively interfere at a single electrode" Sanz-Leon: pg. 414).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model for predicting surgery targets for epilepsy disclosed by Hutchings, by including the mathematical framework for large-scale brain network modeling as taught by Sanz-Leon. One of ordinary skill in the art would have been motivated to make this modification because of the benefit of "improved biophysical realism, particularly in regard to spatial and thus, via finite propagation speed effects, temporal relationships between distinct regions of the brain with their subsequent influence upon dynamic properties; the second being the provision of a more direct and detailed comparison with experimental data via EEG and MEG forward solutions, which require realistic geometry of cortical sources for accurate evaluation" (Sanz-Leon: pg. 386). Furthermore, the "numerical implementations of model-based approaches can be integrated with forward models of biophysical measurement processes. Such integration enables the generation of simulated data, corresponding to the different neuroimaging modalities currently used in clinical neuroscience" (Sanz-Leon: pg. 385). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Osorio (US 2011/0160795 A1, hereinafter “Osorio”) teaches a “method for assessment, optimization and logging of the effects of a therapy for a medical condition, including (a) receiving into a signal processor input signals indicative of the subject's brain activity; (b) characterizing the spatio-temporal behavior of the brain activity using the signals; (c) delivering a therapy to a target tissue of the subject; (d) characterizing the spatio-temporal effect of the therapy on the brain activity; (e) in response to the characterizing, optimizing at least one parameter of the therapy if the brain activity has not been satisfactorily modified and/or has been adversely modified by the therapy; (f) characterizing the spatio-temporal effect of the at least one optimized parameter; and (g) logging to memory the at least one optimized parameter” (Osorio: Abstract). 
Lee (US 2015/0366482 A1, hereinafter “Lee”) teaches a “system and method … for modeling brain dynamics in normal and diseased states” (Lee: Abstract), and “provides for a new methodology designed to create a disease model with high-precision knowledge of the associated brain network function dynamics and to longitudinally probe the brain function network dynamics enabling quantitative design and evaluate therapeutic options. Using this approach, therapeutics can be designed and evaluated to directly aim at altering specific brain dynamics” (Lee: [0006]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793